Case 1:19-cv-05143-WFK-CLP Document 10 Filed 10/07/19 Page 1 of 1 PageID #: 180




 October 7, 2019                                                                        Jeffrey D. Vanacore
                                                                                 JVanacore@perkinscoie.com
                                                                                        D. +1.212.262.6912
                                                                                        F. +1.212.977.1642

 VIA ECF FILING

 Magistrate Judge Cheryl L. Pollak
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:      Brikman, et al. v. Twitter, Inc., et al., Case No. CV-19-5143-WFK-CLP

 Dear Judge Pollak:

 This firm represents Twitter, Inc. (“Twitter”) in the above-referenced case.

 Twitter’s deadline to file a responsive pleading is October 9, 2019. In anticipation of filing a
 motion to dismiss, Twitter reached out to the Plaintiffs regarding potential pre-motion resolution
 of the case. The parties engaged in good-faith discussions and believe that additional discussions
 regarding resolution of the case would be productive.

 Therefore, Twitter, joined by the Plaintiffs (who have reviewed and approved this letter),
 respectfully request the Court “so-order” this letter extending Twitter’s time to file a responsive
 pleading to October 24, 2019.

 Respectfully submitted,

 /s/ Jeffrey D. Vanacore
 Jeffrey D. Vanacore

 cc:

 Plaintiffs Mayer Brikman, Rivkah Brikman and Joseph Wolhendler (via email)
 Julie Schwartz, Esq. and Natasha Amlani, Esq., Counsel to Twitter (via email)




 145910429.2
